Citation Nr: 1230026	
Decision Date: 08/30/12    Archive Date: 09/05/12

DOCKET NO.  05-01 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a compensable disability rating for compression neuropathy, with pain and weakness, of the left upper extremity, associated with cervical spondylosis, status/post C5-6 and C6-7 fusion with history of thoracic outlet syndrome of the minor shoulder (hereafter, "compression neuropathy of the left upper extremity") from January 1, 2004 to March 18, 2009.

2.  Entitlement to a rating higher than 20 percent for compression neuropathy of the left upper extremity since March 19, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel


INTRODUCTION

The Veteran served on active duty from April 1976 to October 1999.

This appeal to the Board of Veterans' Appeals (Board) is from an October 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which effected a reduction of the Veteran's service-connected compression neuropathy of the left upper extremity, from 20 percent to 0 percent, effective January 1, 2004.  The Veteran proceeded to appeal to the Board for restoration/reduction issue.  He also appealed for a compensable rating for compression neuropathy of the left upper extremity, since January 1, 2004.

In March 2007 the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing is associated with the claims file.  

In a June 2007 decision, the Board denied the separate restoration/reduction issue that was on appeal at that time.  The Veteran did not appeal that determination to the Court of Appeals for Veterans Claims (CAVC/Court).  

In that same 2007 decision, the Board also remanded the increased rating matter for further development.  After completion of this development by the Agency of Original Jurisdiction (AOJ), in a July 2009 Board decision, the Board denied the increased rating claim.  The Veteran appealed the July 2009 Board decision to the Court.  An August 2010 Court Order vacated the decision and remanded the claim for readjudication, in accordance with an August 2010 Joint Motion for Remand (JMR).  

In March 2011, the Board remanded the claim to the RO, via the Appeals Management Center (AMC), for additional development and consideration in compliance with the JMR.  This development was accomplished.  In an April 2012 rating decision and supplemental statement of the case (SSOC), on remand, the AMC increased the rating for the compression neuropathy of the left upper extremity from 0 to 20 percent, but only retroactively effective from March 19, 2009, the date of a VA compensation examination.  The Veteran has since continued to appeal, requesting an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (A Veteran is presumed to be seeking the highest possible rating, unless he expressly indicates otherwise).  The AMC then returned the file to the Board for further appellate review.  


FINDINGS OF FACT

1.  The Veteran is right-hand dominant.  

2.  Resolving any doubt in favor of the Veteran, during the entire period of the appeal, the Veteran's compression neuropathy of the left upper extremity has manifested moderate incomplete paralysis.  


CONCLUSION OF LAW

Effective January 1, 2004, the criteria are met for a higher rating of 30 percent, but no greater, for compression neuropathy of the left upper extremity.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1-4.14, 4.27, 4.124a, Diagnostic Code (DCs) 8510, 8599 (2011). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

Before addressing the merits of the issue decided below, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  VA's duty to notify under 38 C.F.R. § 3.159(b)(1) has been met by a letter from the RO issued in July 2007 of the criteria for establishing an increased rating, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified, in July 2007 and February 2009, of how VA determines disability ratings and effective dates if service connection is awarded, in compliance with Dingess.  Of equal or even greater significance, since providing these notices, the AMC has readjudicated the claim in the April 2012 SSOC, including considering the additional evidence received in response to this additional notice.  So the timing defect in the provision of this additional notice, since it did not precede the initial adjudication of the claim, has been rectified ("cured").  See again Mayfield IV and Prickett, supra.  

The Veteran has not made any pleading or allegation of insufficient VCAA notice or shown that any such error is unduly prejudicial, meaning outcome determinative of his claim.  As the pleading party, he, not VA, has this burden of proof.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  There is no such pleading or allegation in this instance.

Relevant to the duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  The Veteran's service treatment and personnel records, and identified post-service private treatment records have been obtained and considered, and he also was afforded VA examinations in December 2005 and March 2009, along with an addendum medical opinion in September 2011.  The Veteran also submitted additional private medical records, personal hearing testimony and written statements from himself in support of his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A review of the claims file shows that VA has conducted reasonable efforts to assist him in obtaining the evidence necessary to substantiate his claim during the course of this appeal.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned in March 2007.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer must fulfill two duties:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the hearing, the undersigned identified the issue on appeal and solicited the Veteran to submit testimony and evidence on the nature, frequency of symptoms and manifestations, and severity of his service-connected compression neuropathy of the left upper extremity.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.   See Bryant, 23 Vet. App. at 497.  

Indeed, on the basis of the hearing discussion, the Board remanded this case in June 2007 so the AMC might provide proper VCAA notice (since issued in July 2007) and to provide a VA examination to assess the severity of his disability, which was then provided to the Veteran in March 2009.  However, the JMR instructed that the March 2009 VA examination report should be returned for clarification due to an unclear and ambiguous diagnosis by the VA examiner as to the existence of left upper extremity cervical radiculopathy.  In accordance with the JMR, the Board remanded this increased rating claim for an addendum from the March 2009 VA examiner to clarify her ambiguous statement that "[t]here is evidence on exam of an old right sensorimotor C6-7 radiculopathy which is mild to moderate in nature, and an old left motor C6-7 radiculopathy which is also mild to moderate in severity."  

On remand, the March 2009 VA examiner provided the requested clarification in a September 2011 addendum medical opinion.  In relevant part, the examiner clarified that the diagnosis was "chronic (old) left motor C6-7 radiculopathy with residuals of decreased triceps strength (isolated findings of decreased finger sensation were felt inadequate to support a diagnosis of a sensory component to the radiculopathy); this is also mild to moderate in severity."  The examiner opined that the disability manifests "actual, current" residuals due to chronic radiculopathy from an old cause.  The examiner explained that the prior diagnosis did not mean that there was only left upper extremity radiculopathy present prior to the percentage reduction in January 2004.  Rather, the examiner indicated that nerve damage had already been done post-operatively (following a December 2002 cervical spine surgery) and that there are persistent residuals.  

The Board highlights that the March 2009 VA examiner provided a thorough and probative medical addendum opinion in September 2011.  In this regard, the Board is satisfied there was substantial compliance with the March 2011 Board remand directive.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall v. West, 11 Vet. App. 268, 271 (1998), violation when the examiner made the ultimate determination required by the Board's remand).  As such, no additional action in this regard is warranted.  

The Board finds the above VA examination report in March 2009, when considered together with the September 2011 addendum opinion, to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate the Veteran's disability under the applicable rating criteria.  See 38 C.F.R. § 3.327(a) (2011); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.

The Board acknowledges that the Veteran's last pertinent examination is nearly three and a half (31/2) years old.  The mere passage of time since that examination is not reason enough, alone, to require reexamination however.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007); VAOPGCPREC 11-95 (April 7, 1995).  In this case, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's disability since the March 2009 VA examination, and the Veteran has not argued such.

The Board concludes that all the available records and medical evidence has been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, the Board finds that VA has complied with the duty-to-assist requirements.  38 U.S.C.A. § 5103A.  




II.  Analysis

The Veteran contends that his left upper extremity neuropathy warrants a higher evaluation.  By way of background, the Veteran initially manifested neck pain and muscle spasms due to a herniated disc in 1994, while in service.  He received an in-service cervical spine C5-C6 fusion surgery in 1995.  Following that surgery and continuing after discharge in 1999, he manifested radiculopathy of his arms, with the left worse than the right, after prolonged use and lifting his arms above his head.  Post-service, in December 2002 he underwent an anterior cervical spine diskectomy and fusion of the C5-C6 and C6-C7 disc spaces.  

The Veteran's service-connected compression neuropathy, with pain and weakness, of the left upper extremity, associated with cervical spondylosis, status/post C5-6 and C6-7 fusion with history of thoracic outlet syndrome is currently assigned staged ratings for the period on appeal under DCs 8599-8510.  A 0 percent rating is assigned from January 1, 2004 to March 18, 2009, and a 20 percent rating is assigned from March 19, 2009.  

Because the Veteran's specific diagnoses are not listed in the Rating Schedule, DC 8599 has been assigned pursuant to 38 C.F.R. § 4.27, which provides that unlisted disabilities requiring rating by analogy will be coded first by the numbers of the most closely related body part and "99."  See 38 C.F.R. § 4.20 (2011).  Additionally, the RO determined that the most closely analogous diagnostic code is 38 C.F.R. § 4.124a (peripheral nerves diseases), Diagnostic Code 8510, for paralysis of the upper radicular group of peripheral nerves, found at the fifth and sixth cervical.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of Diagnostic Code should be upheld so long as it is supported by explanation and evidence).  See also Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (indicating that any change in DC must be specifically explained).  In this case, DC 8510 is appropriate for evaluating his disability.  The Veteran has an upper left extremity neurological disability as a result of his service-connected cervical spine disability, which affects C5-6 and C6-7.  Also, no other rating codes appear to be applicable that would provide him a higher rating.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Where, as here, entitlement to compensation already has been established, and an increase in the disability rating is at issue, the present level of disability is the primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has further explained that, in determining the present level of disability, it may be necessary to "stage" the rating if the factual findings show distinct time periods where the service-connected disability has exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from one year before the claim was filed until VA makes a final decision on the claim.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

As previously noted, the Veteran's medical records show that he is right hand dominant.  Because his service-connected compression neuropathy affects his left side of his upper extremity, this disability will be characterized by the ratings for the minor extremity.  

Diagnostic Code 8510 provides ratings for paralysis of the upper radicular group of nerves (fifth and sixth cervicals).  On the minor side, as here, mild incomplete paralysis warrants a 20 percent rating; moderate incomplete paralysis warrants a 30 percent rating; and severe incomplete paralysis warrants a 40 percent rating.  Complete paralysis of the upper radicular group, with all shoulder and elbow movements lost or severely affected, hand and wrist movements not affected, warrants a 60 percent rating, on the minor side.

Where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

A note to 38 C.F.R. § 4.124a states that the term "incomplete paralysis" where involving peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. Also, when peripheral nerve involvement is wholly sensory, the rating should be for the mild or, at most, the moderate degree.

The words "mild," "moderate," and "severe" are not defined in the above rating criteria.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

On review of the evidence and resolving all doubt in the Veteran's favor, the Board finds that the Veteran demonstrates moderate incomplete paralysis of the left upper extremity, as is required for a 30 percent evaluation under DC 8510, for the entire period of the appeal.  See 38 C.F.R. § 4.124a.  

According to a December 2005 VA examination, the Veteran's musculature about the upper back and shoulders and arms as well as deep tendon reflexes were all symmetrical and normal.  The examiner was able to discern no weakness and noted that fine motor skills of the hands were normal.  Nonetheless, the Veteran complained of burning and pain on the top of the left shoulder, worse than the right shoulder; and the examiner made no objective findings otherwise.

Significantly, on the more recent March 2009 VA examination the examiner noted that the Veteran complained of progressively worsening symptoms of numbness and tingling in his upper extremities.  Tests for radicular pain and shoulder/upper trapezius pain were negative.  Reflexes were also noted to be 1-2+ bilaterally at the biceps, triceps, and brachioradialis tendons.  Strength in the left upper extremity was noted to be 5 out of 5, with the notable exception of the triceps, which showed some weakness at 4+ to 5- out of 5.  Sensation was decreased to pinprick in digits 1 through 4 bilaterally and mild atrophy in the C-5 region was reported.  

The examiner remarked that there is no evidence of left shoulder impingement contributing to the Veteran's current symptoms.  The March 2009 VA examiner also noted that "[t]here is no evidence of acute or subacute left or right cervical radiculopathy at this time."  Importantly, though, the examiner's conclusion stated that "[t]here is evidence on exam of an old right sensorimotor C6-7 radiculopathy which is mild to moderate in nature, and an old left motor C6-7 radiculopathy which is also mild to moderate in severity."  

As mentioned, in accordance with the JMR, the Board remanded the claim in March 2011, for clarification from the March 2009 VA examiner on her diagnosis.  On remand, the March 2009 VA examiner provided the requested clarification in a September 2011 addendum medical opinion.  In relevant part, the examiner clarified that the diagnosis was "chronic (old) left motor C6-7 radiculopathy with residuals of decreased triceps strength (isolated findings of decreased finger sensation were felt inadequate to support a diagnosis of a sensory component to the radiculopathy); this is also mild to moderate in severity."  The examiner opined that the disability manifests "actual, current" residuals due to chronic radiculopathy from an old cause.  The examiner added that in 2009 she was simply trying to make it clear that the Veteran did not have an acute or subacute radiculopathy, meaning there was no evidence of continuing, ongoing, nerve damage occurring post-operatively.  She explained that the prior diagnosis did not mean that there was only left upper extremity radiculopathy present prior to the percentage reduction in January 2004.  Rather, it meant that nerve damage had already been done post-operatively (following a December 2002 cervical spine surgery) and that there are persistent residuals.  

The Board notes that private treatment records show diagnoses of cervical radiculopathy and occasional findings of mild sensory abnormalities involving the Veteran's left upper extremity.

As noted, based on a review of the evidence of record and an assessment of the Veteran's complaints, which include persistent complaints of numbness, tingling, and weakness throughout the entire period of the appeal, the Board finds that the assignment of a rating to 30 percent, and no higher, throughout the pendency of the appeal is warranted.  

To emphasize, the examiner objectively noted, in the original March 2009 exam report and again in the September 2011 addendum opinion report, that the Veteran's disability is characterized as mild to moderate in severity.  Resolving any doubt in favor of the Veteran, the medical evidence shows his compression neuropathy manifests up to moderate severity of incomplete paralysis since January 2004.  

However, the Veteran's disability picture of the left upper extremity does not meet the criteria for a higher rating in excess of 30 percent under DC 8510.  There is simply no indication in any of the private medical records or VA examination reports that his compression neuropathy of the left upper extremity manifests a severe level of incomplete paralysis, let alone complete paralysis.  Even when acknowledging his persistent complaints of pain, burning and weakness in the left upper extremity, the Veteran does not additionally show increased impairment so as to demonstrate a disability picture more nearly approximate to the criteria required for the assignment of a 40 or 60 percent rating.  The Veteran's disability has consistently been characterized as no more than mild to moderate in severity.  

The Board also emphasizes that it has considered the Veteran's personal assertions in support of his claim.  The Veteran is competent, as a layperson, to report on that as to which he has personal knowledge, such as the existence of pain, numbness, weakness and burning, etc.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  As a layperson, without the appropriate medical training and expertise, he is not competent to provide a probative (persuasive) opinion on the severity of neurological manifestations in his left arm in terms of the applicable rating criteria.  Rather, this requires appropriate medical findings regarding the extent and nature of his neurological symptoms and manifestations, and severity of his neuropathy.  As such, the Board finds that the clinical evidence of record is of more probative value.  The Board also points out that the examiner's characterization of the severity of the Veteran's disability is consistent with the physical and neurological examination findings as well.  In short, the objective evidence is more probative than the Veteran's descriptions of the severity of his symptoms. 

Because the Veteran's compression neuropathy of the left upper extremity has consistently been at most moderately severe, a 30 percent disabling since January 1, 2004, is warranted and there is no basis for any other "staged" rating under Hart.  

Resolving any doubt in his favor, the preponderance of the evidence supports the Veteran's claim for a higher rating of 30 percent, but no higher.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

Extra-Schedular Consideration

Next, the Board will consider whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  38 C.F.R. § 3.321(b)(1); see Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court has clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

In this case, there has been no showing that the Veteran's disability picture is not adequately contemplated by the applicable schedular rating criteria as discussed above.  As noted above, a 30 percent rating has been assigned effective January 1, 2004.  The probative and persuasive evidence shows no more than moderate impairment.  Accordingly, the Veteran's left arm neurological disability was applied to the applicable rating criteria, which specifically contemplate the Veteran's neurological symptoms and manifestations.

Although the diagnostic codes in this case allow for higher ratings, the Board has explained why a higher rating is not warranted.  Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable.  In fact, at the March 2009 VA examination, he reported that he had been employed for the past four years as an electronics technician, and had not missed any work in a year.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009) (TDIU is a part of an increased rating or initial rating only when there is evidence of unemployability).




ORDER

Effective January 1, 2004, a rating to 30 percent for compression neuropathy of the left upper extremity is granted, subject to the laws and regulations governing the payment of VA compensation.




____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


